United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.O., Appellant
and
DEPARTMENT OF THE ARMY, FORT SAM
HOUSTON, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-267
Issued: June 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 8, 2011 appellant filed a timely appeal from an October 19, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined appellant was not entitled to
continuation of pay.
FACTUAL HISTORY
On April 11, 2011 appellant, then a 63-year-old materials handler, filed a traumatic injury
claim (Form CA-1) alleging that on March 28, 2011 when “getting off the bus going down the
steps my leg gave out.” He described the injuries as left leg, low back and emotional stress. The
incident occurred at 6:45 a.m. on March 28, 2011.
1

5 U.S.C. § 8101 et seq.

On April 7, 2011 appellant stated that on March 28, 2011 he had arrived at the employing
establishment parking lot, parked his car and boarded the shuttle bus. He stated the seats were
cramped and uncomfortable and when he got up his left leg felt weak. As appellant was
descending the steps, his left leg gave out and began to hurt. According to him, the bus dropped
him off in front of the medical center where he works. Appellant also referred to lifting heavy
pallets after returning to work on March 30, 2011 and emotional stress as a result of being falsely
accused of bringing a gun to work.
Appellant submitted an April 7, 2011 hospital discharge report related to treatment on
April 2, 2011 for deep vein thrombosis (DVT). In an attending physician’s report (Form CA-20)
dated April 12, 2011, Dr. Leo Edwards, an internist, provided a history of swelling in the left leg
due to a blood clot. He diagnosed DVT, back strain and emotional stress, checking a box “no”
as to whether the conditions were causally related to an employment activity. Dr. Edwards
completed a duty status report (Form CA-17) dated April 12, 2011. The description of injury
was getting off a bus at front entrance of hospital and the diagnoses “due to injury” were back
pain and clot in leg.
By decision dated May 27, 2011, OWCP denied the claim for compensation. It found the
medical evidence was insufficient to establish an injury causally related to the employment
incident.
By decision dated June 30, 2011, OWCP denied appellant’s claim for continuation of
pay. It found that the claim was not accepted and therefore he was not entitled to continuation of
pay.
Appellant requested a review of the written record. By decision dated October 19, 2011,
OWCP’s hearing representative affirmed the June 30, 2011 decision.2
The hearing
representative found that appellant did not sustain a traumatic injury and therefore was not
entitled to continuation of pay.
LEGAL PRECEDENT
OWCP regulations provide, in pertinent part, that to be eligible for continuation of pay,
an employee must: (1) have a traumatic injury which is job related and the cause of the disability
and/or the cause of lost time due to the need for medical examination and treatment; (2) file a
Form CA-1 within 30 days of the date of the injury; and (3) begin losing time from work due to
the traumatic injury within 45 days of the injury.3
ANALYSIS
Appellant filed a traumatic injury claim within 30 days for an injury on March 28, 2011.
OWCP has not, however, accepted a traumatic injury. The claim was denied by decision dated
May 27, 2011. Since there is no traumatic injury, there is no employment-related disability.
2

The record also contains an October 18, 2011 OWCP’s hearing representative decision affirming the denial of
the traumatic injury claim. That decision is under review by the Board under Docket No. 12-266. The evidence and
arguments submitted on appeal relate to the October 18, 2011 decision.
3

20 C.F.R. § 10.205(a)

2

Appellant has not established that he sustained “a traumatic injury which is job related and the
cause of the disability and/or the cause of lost time due to the need for medical examination and
treatment” as required by OWCP regulations. In the absence of an employment-related disability
caused by a traumatic injury, he is not eligible for continuation of pay. The Board finds OWCP
properly determined appellant was not entitled to continuation of pay in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly found appellant was not entitled to continuation of
pay.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 19 and June 30, 2011 are affirmed.
Issued: June 11, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

